Park, J.
It must be conceded, in view of the authorities, that the notice relied upon by the plaintiffs disconnected from the parol evidence received in the case, was hot sufficient for the purpose of charging the defendants with the expenses sought to be recovered in this suit.
It was held by this court in the case of Middletown v. Ber*143tin, 18 Conn., 189, that a notice describing the paupers as “ A. B., wife and children,” was not sufficient for the purpose intended, so far as the children were concerned. Similar decisions have been made in other states. Bangor v. Deer Isle, 1 Greenl., 329 ; Dover v. Paris, 5 id., 430; Chichester v. Pembroke, 2 N. Hamp., 530; New Boston v. Dunbarton, 12 id., 409; Dalton v. Bethlehem, 20 id., 505; Walpole v. Hopkinton, 4 Pick., 358 ; Embden v. Augusta, 12 Mass., 307 ; Shutesbury v. Oxford, 16 id., 102; Northfield v. Taup Met., 433 ; Lanesborough v. New Ashford, 5 Pick.. The pauper in this case was not otherwise described ■ , a Mrs. Phelps, an inhabitant of the town of Montville. ViK.ro might have been many other inhabitants of the town to whom the appellation would apply, and if so the designation was far more indefinite than in the case in the 18th Gonn. Gan the fact that there was no other inhabitant of the town of Montville to whom the description would apply make any difference ? We think not. Had the notice so stated perhaps it might have been sufficient, for then it would have pointed out the person with some particularity. But however this may be, we are well satisfied that the mere existence of the fact, unknown to the selectmen, and which would require, them to inquire throughout the town to ascertain it, which would impose-upon them the obligation to know or inform themselves respecting the name of every inhabitant of the town, not only of those .then residing within its limits, but of those who had removed therefrom, those who liad acquired settlements in other towns, and those who had not, in order to discover the person intended, can not make the notice good. The case is not within the letter, neither is it within the spirit of the statute. The legislature intended that definite information as to the person should be given ; and to hold that any description of the person will be good that will be found to apply to no one else after the most extensive examination and inquiry shall have been made, would effectually nullify the statute.
A new trial is therefore advised.
In this opinion the other judges concurred.